Citation Nr: 0922467	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left arm atrophy.  

2.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of uveitis of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This appeal arises from August 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) issued a decision and 
remand in August 2007.  The Board denied the Veteran's 
request to reopen his claim for service connection for an 
anxiety disorder and denied a compensable rating for scars of 
the left hand.  The issues of service connection for carpal 
tunnel syndrome of the left hand and a higher disability 
ratings for atrophy of the left hand and residuals of uveitis 
of the left eye were remanded so that a statement of the case 
could be issued to the Veteran.  In December 2008, a 
statement of the case was issued to the Veteran which 
included those issues.  The Veteran submitted his substantive 
appeal in February 2009.  As a result the issues currently 
for appellate consideration are limited to those set out on 
the title page.  

The issues of an increased rating for residuals of uveitis of 
the left eye and service connection for left carpal tunnel 
syndrome are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected atrophy of the left arm does 
not produce compensable limitation of motion of the left arm 
or hand.  





CONCLUSION OF LAW

The criteria for a rating, in excess of 10 percent, for 
atrophy of the left arm have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In March 2004, the RO sent the Veteran a letter regarding the 
disability rating for atrophy of the left arm, notifying him 
of what was needed from him, what the evidence must show and 
how VA could help with his claim.  

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
held that notice of requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to increased ratings claims and 
outlined the information which must be included in notices to 
veteran's filing a claim for increased rating.  Since the 
Veteran is represented by a service organization, and his 
contentions reflect appropriate understanding of the 
information and evidence necessary to substantiate his 
claims, any notice errors are harmless.  

Regarding the duty to assist, the relevant, available, 
identified records have been obtained, and the Veteran 
examined in connection with his claim.  

Disability Rating in Excess of 10 Percent for Atrophy of the 
Left Arm

The Schedule for Rating Disabilities provides diagnostic 
codes for rating service connected impairment.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Service connection for atrophy of the left upper extremity 
was granted based on a February 1993 VA examination report 
which found a mild degree of atrophy of the left thenar 
eminence and mild atrophy of the left forearm.  The diagnosis 
was laceration of motor nerve to the thenar eminence of the 
left thumb with resultant thenar muscle atrophy and 
subsequent slight disuse atrophy of the left forearm.  In 
other words the injury to the left hand resulted in the 
Veteran using his left hand less and therefore the muscles of 
his left forearm were also not used as often, resulting in 
"disuse" atrophy.  There is no evidence of any joint, bone 
or nerve disorder of the left forearm related to the 
Veteran's atrophy of the left forearm.  

The Schedule for Rating Disabilities does not include a 
specific Diagnostic Code for rating impairment due to 
atrophy.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2008).  

In this instance the Veteran's symptoms include the muscles 
of the forearm.  Muscle injuries are rated based on the 
muscle group involved, the history of the injury, and 
objective findings of disability.  The first consideration in 
rating the Veteran's atrophy of the left forearm is to 
identify the muscle group involved.  The muscles of the 
forearm are part of Muscle Group IX.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5309, Note (2008).  This group is rated based 
on limitation of motion, with a minimum rating of 10 percent 
assigned.  When rating disability of Muscle Group IX all 
motions of the hand, wrist and forearm are to be considered.  

A higher rating than 10 percent would require evidence of one 
of the following:

Limitation of motion of the arm to shoulder level is rated as 
20 percent disabling for the major and minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2008).  

Limitation of flexion of the forearm to 90 degrees is rated 
as 20 percent disabling of for the major and minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2008)

Limitation of extension of the forearm to 75 degrees is rated 
as 20 percent disabling for the major and minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2008)

Limitation of flexion to 100 degrees and extension to 45 
degrees of the forearm is rated 20 percent disabling for the 
major and minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5208 
(2008).  

Limitation of pronation: with motion lost beyond the last 
quarter of arc, the hand does not approach full pronation is 
rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2008).  

Ankylosis of the wrist that is favorable in 20 to 30 degrees 
dorsiflexion is rated as 30 percent disabling for the major 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2008).  

With favorable ankylosis of two digits of one hand, the index 
and long, index and ring; or index and little fingers, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2008).  

Limitation of motion of the thumb with a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2008).  

The Board reviewed the claims folder for evidence of any 
limitation of motion of the left upper extremity during the 
rating period.  VA examination in July 1991 revealed 
dorsiflexion of the wrist to 70 degrees, palmar flexion to 90 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 30 degrees.  That represents a limitation of motion of 
only 15 degrees of ulnar deviation of the left wrist.  See 
38 C.F.R. § 4.71, Plate I (2008).  Clearly, if the Veteran 
demonstrated movement there was no fixation of the wrist, or 
ankylosis, which would provide a basis for a higher rating.  

VA examination in February 1993 found the Veteran was able to 
oppose his left thumb to his remaining fingers.  A higher 
rating based on limitation of motion of the thumb was not 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2008).  The examiner also noted the Veteran had full range 
of motion of his wrist, thumb and other fingers of his left 
hand.  

VA examination of the joints in January 1997 found the 
Veteran had full motion of the joints of the elbow, wrist and 
fingers.  

A May 1998 VA examination noted the Veteran had slightly 
decreased motion of the left thumb and finger joints.  

In August 2001, VA examination revealed the Veteran had 
forward elevation of the shoulder to 180 degrees.  He had 
range of motion of the elbow from 0 to 145 degrees.  
Pronation was to 80 degrees.  Wrist dorsiflexion was to 70 
degrees.  Palmar flexion was to 80 degrees.  Radial deviation 
was to 20 degrees and ulnar deviation to 45 degrees.  The VA 
examiner noted that he was unable to determine an etiology of 
the patient's complaints.  He found no objective pathology on 
physical examinations with the exception of the disuse 
atrophy of the entire upper extremity which related to his 
injury.  Electromyography revealed mild to moderate carpal 
tunnel syndrome.  In an addendum the examiner again stated he 
found no objective evidence of his entire left upper 
extremity disuse atrophy.  The injury to his thumb and index 
finger and the mild carpal tunnel syndrome could not account 
for his symptoms.  

A VA neurological evaluation in April 2003 found the Veteran 
had intact finger opposition of his left hand.  There was no 
thenar or hypothenar atrophy.  There was no left atrophy 
compared to the right.  The examiners impression was there 
was no evidence of atrophy.  There was full range of motion.  
And there was full use of the thumb in flexion, abduction, 
adduction, opposition and extension.  It was the examiner's 
opinion that the current level of disability was related to 
subjective pain only.  There was no evidence of a primary 
neurological reason for disability.   

May 2007 VA outpatient treatment records noted that there was 
some thenar atrophy of the left hand.  Grip strength on the 
left side was 4/5 as compared to normal grip strength on the 
right.  

VA examination in September 2008 revealed the Veteran was 
left hand dominant.  Examination revealed there was no 
ankylosis of any digit.  There was no gap between the thumb 
pad and the tips of the fingers on attempted opposition of 
the fingers to the thumb.  Range of motion of the left hand 
was grossly within normal limits.  There was a degree of loss 
of motion of the ring finger but it was due to arthritis.  
Motion of the wrist in dorsiflexion was from 0 to 70 degrees.  
In palmar flexion motion was from 0 to 80 degrees.  Radial 
deviation was from 0-20 degrees.  Ulnar deviation was from 0 
to 45 degrees.  There was no pain with motion reported and no 
additional limitation of motion with repetition.  

As to the Veteran's employment history as addressed in the 
2008 examination report, his usual occupation was noted to be 
security guard.  He was not currently employed and stated he 
was unable to work secondary to his left hand and wrist 
problems.  

In the opinion of the VA examiner his problems were due to 
osteoarthritis of his left hand which affected his DIP and 
PIP joints.  The effects of his disability on his daily 
activities was only mild to moderate.  As to the severity she 
indicated it was mild to moderate.  The Veteran reported he 
was not currently receiving any treatment.  In the opinion of 
the VA examiner the osteoarthritis of the left hand was not 
due to or the result of the laceration sustained in service 
in 1965.  The examiner explained that there was no objective 
evidence of muscle atrophy or nerve damage to the left hand.  
Osteoarthritis was the major debilitating condition of the 
left hand.  

The evidence does not demonstrate limitation of motion of any 
of the joints of the left hand and upper extremity which 
meets the criteria for a rating in excess of 10 percent.  

The Board also considered the Veteran's complaints of pain in 
his left upper extremity.  Functional loss due to pain can 
also limit range of motion.  See 38 C.F.R. § 4.40 (2002); 
DeLuca, 8 Vet. App. at 205; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991); see also 38 C.F.R. §§ 4.45, 4.59.  In 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) it was 
noted that Section 4.40 recognizes that "functional loss" may 
be caused by pain "on use" or that functional loss caused by 
either factor should be compensated at the same rate.  But 
Section 4.40 also requires that pain be supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  

VA examination found no pain on motion in September 2008.  In 
April 2003 the VA neurological examiner's impression was that 
the Veteran's pain was "subjective" with no evidence of a 
primary neurological reason for the disability.  In the 
absence of adequate pathology to support finding his 
complaints of pain there is no basis for assigning a higher 
rating based on limitation of motion due to pain.  

The Board has noted the Veteran's left upper extremity 
complaints have been attributed to osteoarthritis and carpal 
tunnel syndrome, neither of which is presently service 
connected.  

A higher rating than 10 percent for atrophy of the left arm 
is not warranted.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The Board noted the Veteran's claims that he is unable to 
work due to his left hand and arm.  As was noted above, his 
present level of impairment of the left hand and arm has been 
attributed not to his residuals of laceration of the hand in 
service, but to osteoarthritis and carpal tunnel syndrome.  
The Board has concluded the referral for consideration of an 
extraschedular rating is not required.  


ORDER

A disability rating in excess of 10 percent for atrophy of 
the left arm is denied.  


REMAND

The Veteran is seeking service connection for left carpal 
tunnel syndrome.  He contends it was caused by his service-
connected residuals of lacerations of the left hand.  The 
claims folder includes both a current diagnosis of bilateral 
carpal tunnel syndrome and evidence of a service connected 
disability of the left hand.  A medical opinion is required 
to determine whether there is a causal relationship between 
the left carpal tunnel syndrome and the service connected 
disability.  The claim must be remanded to afford the Veteran 
a neurological evaluation and to obtain a medical opinion.  

The Veteran is also seeking an increased rating for his 
service-connected residuals of uveitis of the left eye.  
Uveitis is rated based on impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity.  
38 C.F.R. § 4.84a, Diagnostic Code 6000 (2008).  The Veteran 
has not been afforded a VA examination to determine the 
current severity of his uveitis of the left eye.  The claim 
must be remanded to arrange for an eye examination of the 
Veteran.  

On several occasions when the RO informed the Veteran they 
had arranged for his examination he has stated he did not 
wish to be examined and requested that the claim be rated on 
the evidence of record.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause fails to report for such 
examination, or reexamination action in accordance with this 
section shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2008).  

In the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), it was held that notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased ratings.  This included notifying the claimant of 
the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The Veteran should be notified as per the instructions of the 
contained in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the increased rating 
claim, send the Veteran a letter notifying 
him as required in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as set out 
above.  

2.  Arrange a VA neurological evaluation 
for the Veteran.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to answer the following 
question:  Is it at least as likely as not 
(50 percent probability) that the 
Veteran's service connected residuals of 
laceration to the left hand is the 
proximate cause of his currently diagnosed 
left carpal tunnel syndrome?  The examiner 
is asked to provide the reasons for 
his/her conclusion.  

3.  Arrange an eye examination for the 
Veteran.  The claims folder should be made 
available in conjunction with the 
examination.  The examiner is asked to 
address whether:

    a) the Veteran currently has active 
uveitis of the left eye; 
    b) whether he has any loss of visual 
acuity due to his uveitis of the left eye; 
and 
    c) whether he has any loss of field of 
vision of the left eye due to his uveitis.  

If the Veteran has either loss of visual 
acuity or field of vision due to any other 
disability such as refractive error, the 
examiner is asked to distinguish between 
that and his residuals of uveitis.  

4.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


